The offense is an assault with intent to murder. The punishment assessed is confinement in the state penitentiary for a term of two years.
This is a companion case to that of Raymond Ballew v. State, No. 19,981, this day decided by us. (Page 381 of this volume). The facts proved in this case are in all essential respects similar to those proved upon the trial of that case and the same legal questions are involved.
For the reasons there stated, the judgment of the trial court is reversed and the cause remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 387 
              ON MOTION FOR REHEARING TO MODIFY OR ENLARGE OPINION.